DETAILED ACTION
Claims 1, 7, 8, 14, 15, and 20-32 are presented for examination. Claims 1, 8, 15 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 8, 14, 15, and 20-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
See Applicant remarks filed 26 January 2022 at pages 12 et seq.
US patent 6,321,366 B1 Tseng, et al. [herein “Tseng”] teaches electronic design automation (EDA) for digital logic devices. Tseng column 3 lines 32 et seq. teaches generating software and hardware models; and performing a component type analysis for generating of the hardware models. Tseng column 19 lines 29-32 teach a user can stop simulation to inspect values and to debug. Tseng column 20 line 21 states “inspect values resulting from the simulation process.” But Tseng fails to teach the performance data as now claimed.
US 2014/0107999 A1 Frenkil [herein “Frenkil”] teaches multi-level abstract power modeling. Frenkil figure 2 teaches a multi-level atomic power model which can be used at a transaction level, a RTL level, and at a gate level of the design. Frenkil paragraph 69 teaches generating and displaying power estimation data. Frenkil fails to teach pausing, stopping, or updating respective performance data during the operation of a processor simulation circuitry.
US patent 8,898,049 B2 Dhanwada, et al. columns 5-6 teaches power profiling embedded applications running on multicore system-on-chips. State information about the hardware and software components is extracted. The profiling data and state information is performance data, but Dhanwada fails to teach pausing, stopping, or updating respective power profiles during the operation of a processor simulation circuitry.
US patent 5,555,201 Dangelo, et al. [herein “Dangelo”] column 32 teaches compiling eCAD simulation with a netlist and a database of component schematics. Dangelo column 32 further teaches activated and deactivated components.
Hao, S., et al. “Estimating Mobile Application Energy Consumption using Program Analysis” IEEE ICSE, pp. 92-101 (2013) [herein “Hao”] section IV at page 96 teaches “Software Environment Energy Profiles (SEEP) which “provides per-instruction energy cost functions for each component of the target platform. The use of the SEEP allows eLens to analyze energy consumption on multiple platforms by 
Stralen, P. & Pimentel, A. “A High-level Microprocessor Power Modeling Technique Based on Event Signatures” J. Signal Process Syst., vol. 60, pp. 239-250 (2010) [herein “Stralen”] teaches creating event signature power models which can be used for high-level power modeling of microprocessors. The event signature power models correspond with performance data of component(s) derived from a form of profiling. However, Stralen fails to teach pausing, stopping, or updating the even signature power models during the operation of the high-level power modeling.
None of these references taken either alone or in combination with the prior art of record disclose “causing the processor simulation circuitry to pause operation in response to at least one of a periodic sampling interval or an event-driven sampling interval; wherein in response to pausing the operation of the processor simulation circuitry, receive performance data from the processor simulation circuitry, the performance data generated from a simulation of the hardware components included in the system during the operation of the processor simulation circuitry” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        15 March 2022